NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT



 In re: MAURICE ALLEN GILBERT,                    No. 16-55253

              Debtor.                             D.C. No. 5:15-cv-01675-DOC
 ______________________________

 MAURICE ALLEN GILBERT,                           MEMORANDUM*

                   Appellant,

   v.

 ROD DANIELSON, Chapter 13 Trustee,

                   Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Maurice Allen Gilbert appeals pro se from the district court’s order



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirming the bankruptcy court’s order dismissing his chapter 13 bankruptcy

petition. We have jurisdiction under 28 U.S.C. §§ 158(d), 1291. We review de

novo the district court’s decision on appeal from the bankruptcy court and apply

the same standard of review applied by the district court. In re AFI Holding, Inc.,

525 F.3d 700, 702 (9th Cir. 2008). We affirm.

      The bankruptcy court did not abuse its discretion in dismissing Gilbert’s

chapter 13 petition because Gilbert failed to commence making payments under his

chapter 13 plan. See 11 U.S.C. § 1326(a)(1) (“[D]ebtor shall commence making

payments not later than 30 days after the date of the filing of the plan . . . .”); id.

§ 1307(c)(4) (a bankruptcy court may dismiss a case for “failure to commence

making timely payments under section 1326.”); see also Leavitt v. Soto (In re

Leavitt), 171 F.3d 1219, 1222-23 (9th Cir. 1999) (stating standard of review).

      Contrary to Gilbert’s contention, the bankruptcy court properly exercised

jurisdiction over proceedings related to Gilbert’s chapter 13 petition prior to this

court issuing its mandate in appeal No. 15-55260. See Sherman v. SEC (In re

Sherman), 491 F.3d 948, 967 (9th Cir. 2007) (a notice of appeal typically divests a

bankruptcy court of jurisdiction over aspects of the case involved in the appeal but

the bankruptcy court retains jurisdiction to implement or enforce the order and may

                                            2                                      16-55253
exercise jurisdiction over related proceedings).

        We reject as without merit Wade’s contentions that the bankruptcy court

violated due process.

        Gilbert’s motion to take judicial notice, filed June 28, 2016, is denied as

moot.

        AFFIRMED.




                                            3                                    16-55253